                  8:21-cr-00107-CRI              Date Filed 01/19/21          Entry Number 1           Page 1 of 1

AO 9 1 (Rev. 11 /1 I) Criminal Complaint


                                       UNITED STATES DISTRICT COURT
                                                                   for the
                                                       District of South Carolina

                   United States of America                           )
                                  V.                                  )
                                                                      )
                                                                      )
                                                                             Case No.    W: )I          Ir\ j    DOY
                   DAVID SCOTT HALSEY
                                                                      )
                                                                      )
                                                                      )
                            Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 17, 2021                in the county of _ _ __ Pickens              in the
                         District of        South Carolina        , the defendant(s) violated:

              Code Section                                                     Offense Description
26 U.S .C. 5861 (d)                              Possession of a firearm which is not registered to him in the National
                                                 Firearms Registration and Transfer Record.

18 U.S.C. 842(a)(3)(A)                           Unlawful transportation of explosive materials.




          This criminal complaint is based on these facts :

See attached Affidavit.




          ~ Continued on the attached sheet.




City and state :                    Greenville , South Carolina                           F. McDONALD , U.S . Magistrate Judge
                                                                                 ----
                                                                                                 Printed name and title
